Citation Nr: 1208512	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD), in excess of 10 percent from July 17, 2007, and in excess of 30 percent from April 12, 2010 to present. 


REPRESENTATION

The Appellant (Veteran) is represented by:  Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to April 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO in Philadelphia, Pennsylvania, sent under cover letter from the RO in Denver, Colorado.

In November 2011, the Veteran presented testimony at the RO at a videoconference Board hearing, chaired remotely by the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period on appeal, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, prior to April 12, 2010, the criteria for an initial rating of 30 percent are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating higher than 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (CAVC) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

Regarding assistance, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment and Vet Center records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded a VA PTSD examination as to the current severity of his PTSD in April 2010.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, findings were included that address the rating criteria and a Global Assessment of Functioning (GAF) score was assigned.  The resulting findings were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of the Initial Rating for PTSD

In the January 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective July 17, 2007.  

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130.  

A rating of 10 percent is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Pertinent to the scores assigned in this appeal, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Id.

The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

After a review of all of the evidence, including the Veteran's testimony and written assertions, the Board finds that while all of the criteria for a 30 percent disability rating are not demonstrated for the period prior to April 12, 2010, the evidence for and against a 30 percent rating prior to April 12, 2010 is in equipoise.  The symptomatology for the Veteran's PTSD has remained quite stable throughout the period since the grant of service connection.  

This finding is consistent with the Veteran's assertions.  The Veteran testified that, for the entire period, he has experienced symptomatology such as sleep impairment due to nightmares, mild memory impairment such as forgetting tasks that he was in the process of doing, general suspiciousness of others, and depression and anxiety.  These represent symptomatology of the type and degree contemplated for a 30 percent rating.  

The Veteran's wife also submitted a written account of the Veteran's observable symptoms, and this account reinforces the Board's finding that the Veteran's level of impairment has remained consistent throughout the period on appeal, and that the type and degree of symptoms demonstrated by the Veteran is most consistent with a 30 percent rating.  

Most important in this finding, the April 2010 VA examiner found that there had been no worsening of the Veteran's condition, nor had there been any remissions during the past year.  Rather, he found that symptoms have been continuous.  

The clinical evidence during this period is also supportive of the Board's decision to grant a 30 percent rating prior to April 12, 2010.  A Vet Center intake assessment dated in May 2007 reveals that the Veteran was experiencing sleep disturbance at that time.  Chronic sleep impairment is consistent with the criteria for a 30 percent rating.  The Veteran's manner was noted to be anxious.  

A Vet Center note from June 2007 reveals that the Veteran could not tolerate working with others.  He had to attend occasional company meetings and could barely tolerate this.  In July 2007, it was noted that he would try to be nice on the phone, but afterwards would throw things around.  He was fearful he would "lose it."  In August 2007, it was noted that he gets so angry with customers he thinks he could strike out.    

An August 2007 VA mental health outpatient note reveals that the Veteran had worked for many years for the same insurance company; but, in recent years he had noted increasing irritability ("on edge of losing control much of the time"), a dysphoric mood, and sleep disturbance.  He reported going on rants and pacing the hallways.  He also reported irritability when driving.  

While the November 2007 VA examiner found PTSD symptoms that are transient or mild and only occasionally cause a decrease in work efficiency or the ability to perform tasks, and only during periods of significant stress, the examiner also found that the Veteran was uncomfortable in public places, and he gets easily impatient and upset when in lines.  He finds himself easily getting angry at home, yells at his computer and has had customers call and complain that he is abrupt.  He also noted occasional nightmares followed by awaking with sweats.  The Board finds that such symptoms support the Board's finding that the evidence for and against a 30 percent rating is in equipoise.  Resolving any remaining doubt regarding the finding of mild or transient symptoms in the Veteran's favor, the Board finds that the criteria for a 30 percent rating were met prior to April 12, 2010.

The Board has also considered whether a rating in excess of 30 percent is warranted during any period on appeal; however, the Board finds that the weight of the evidence demonstrates that the criteria for the next higher 50 percent rating are not met and are not more nearly approximated than the criteria for a 30 percent rating.  

The Veteran's symptomatology is not consistent with a flattened affect.  There are no reports of a flattened affect.  The April 2010 VA examiner found that the Veteran's affect was generally appropriate to the context of the interview. 

The Veteran's symptomatology is not consistent with circumstantial, circumlocutory, or stereotyped speech.  The November 2007 VA examiner found that communication was within normal limits.  An April 2010 Vet Center note reveals that speech was normal.  A Vet Center intake assessment of May 2007 reveals that the Veteran's speech was appropriate but pressured.

The Veteran's symptomatology is not consistent with panic attacks more than once a week.  There are no reports of panic attacks.  The April 2010 VA examiner recounted that the Veteran's anxiety level during the day is mild to moderate, and on examination, his mood was slightly anxious.  The Board notes that anxiety is not the equivalent of a panic attack.  Thus, the type and degree of symptomatology contemplated as panic attacks more than once a week are not demonstrated.

The Veteran's symptomatology is not consistent with a difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks), impaired judgment, or impaired abstract thinking.  The November 2007 VA examiner found that cognitive functions were within normal limits.  A Vet Center intake assessment of May 2007 reveals that the Veteran's judgment was fair and there was no disorganized thinking.  An April 2010 Vet Center note reveals that thought processes were logical.  The April 2010 VA examiner found that, at times, the Veteran's thought process becomes preoccupied and he can become difficult to interrupt, but that examiner also assessed that the Veteran's thought processes and communication were not significantly impaired.  Memory and concentration levels were also good and the Veteran scored a 30 out of 30 on testing.

The Veteran's symptomatology does not show disturbances of motivation and mood.  The Board acknowledges that much of the Veteran's social impairment appears to center on his irritability.  The April 2010 VA examiner found a low frustration tolerance for others' behaviors.  He described the Veteran as easily upset and irritable.  The Veteran described occasional arguments with his wife but noted that he has learned to walk away from these.  The Board acknowledges that there is a long history of irritability; however, during the period subject to this appeal, the evidence demonstrates that the Veteran is aware of and has been able to temper these reactions when other people are near.  The Veteran testified that he would curse at his computer and scare the dog.  He testified that his wife overheard him on one occasion, but this was inadvertent, as he did not know she was in the house.  Other evidence regarding mood includes an April 2010 Vet Center note describing the Veteran's mood as euthymic.  The April 2010 VA examiner noted that the Veteran denied pervasive symptoms of depression.  In essence, while the Veteran has demonstrated significant irritability, the evidence does not demonstrate that this has resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran's symptomatology is not consistent with difficulty in establishing and maintaining effective work and social relationships.  A February 2008 note reveals that the Veteran retired in December 2007.  The Veteran reported to the April 2010 VA examiner that he chose to retire due to changing technology and his discomfort using computers.  The November 2007 VA examiner found that social functioning is only mildly impaired and that occupational capacity is not impaired.  Again, this examiner's findings are somewhat out of line with the bulk of the evidence.  Nevertheless, other findings show relatively mild social impairment.  The April 2010 VA examiner noted that the Veteran volunteers at a local golf course two times per week and works out at health club multiple times per week.  He enjoys walking multiple times per week.  He tries to golf with his brother and brother's friends three to four times per month.  His primary friend group includes his brother and brother's social group and wife's work friends.  The Veteran attends a number of parties per year.  He avoids particular public settings with large numbers of strangers such as places which are unpredictable, like markets and outdoor fairs.  He has less difficulty with parties given by his brother as these usually have the same people who he has met and intermingled with in the past, and will be in limited contained settings.  He generally avoids driving in heavily trafficked areas.  The April 2010 VA examiner found that the Veteran's social functioning was impaired only in a limited degree.  The examiner also assessed that the Veteran is employable from a psychiatric standpoint but will do best in settings in which he has little or no contact with the public and no supervision.  

An August 2007 VA mental health outpatient note reveals that the Veteran enjoys a weekly golf game with friends and serves as a high school football referee.  An April 2010 Vet Center note reveals that the Veteran's PTSD was described as better contained since his retirement from work, but he can still flare while driving or during interactions with other people.  

In terms of overall assessments, the April 2010 VA examiner assessed that the Veteran has some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior and self care and conversation normal due to symptoms of depressed mood, anxiety, some suspiciousness, chronic sleep impairment and mild memory loss.  This is essentially a restatement of the criteria for a 30 percent rating.  

The April 2010 VA examiner assigned a GAF score of 60.  An August 2007 VA mental health outpatient note reveals a GAF score of 45.  An April 2010 Vet Center note reveals a GAF score of 55.  The November 2007 VA examiner assigned a GAF score of 75.  As noted above, the GAF scores have fluctuated markedly during the period on appeal, and the Board assigns greater probative weight to the examiners' descriptions of symptoms.  

Based on symptomatology that does not meet or approximate the type and degree of symptoms contemplated for a 50 percent rating, the Board finds an increased rating to that level is not warranted for any period of the initial rating appeal.  

Regarding the criteria for higher ratings above 50 percent, the Board finds that the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Moreover, the evidence is not consistent with suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The evidence is also not consistent with total occupational and social impairment, or with gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Clinical findings have generally shown such symptomatology to be lacking.  The November 2007 VA examiner found that the Veteran was neatly groomed and was able to maintain all activities of daily living, including personal hygiene.  He had no inappropriate behavior, was not suicidal, and had no history of hallucinations or delusions.

An August 2007 VA mental health outpatient note reveals that the Veteran denied suicidal ideation or irritability with his wife.  A Vet Center intake assessment in May 2007 reveals that the Veteran's appearance was neat; he was oriented to time, place, and person; there were no delusions or hallucinations; and there was no suicidal or homicidal ideation. 

An April 2010 Vet Center note reveals that grooming and hygiene were good; there was no suicidal or homicidal ideation; and, there were no psychotic symptoms.  The April 2010 VA examiner noted that the Veteran denied suicidal thinking and auditory or visual hallucinations, and noted that the Veteran was able to maintain activities of daily living including his own personal hygiene.  There had been no inappropriate behavior described. 

In summation of the Board's findings, the Veteran's overall psychiatric symptomatology has remained consistent in type and degree throughout the initial rating period on appeal, and this type and degree more nearly approximates the criteria for a 30 percent rating.  For these reasons, the Board finds that, while a 30 percent initial rating for PTSD is warranted prior to April 12, 2010, the weight of the evidence is against a finding of a rating in excess of 30 percent for any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, anxiety, suspiciousness, mild memory loss, and chronic sleep impairment are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

Prior to April 12, 2010, a disability rating of 30 percent for PTSD is granted; a disability rating in excess of 30 percent for PTSD is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


